Citation Nr: 1339470	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-29 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Although a January 2011 RO rating decision reopened this claim, albeit then continued to deny it on its underlying merits, so, too, must the Board make this threshold preliminary determination before proceeding further because this initial determination affects the Board's jurisdiction to consider the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
|
The Veteran requested a hearing before a Veterans Law Judge of the Board, but he failed to appear for the videoconference hearing that was scheduled for September 11, 2013.  He has not provided any good-cause explanation for his absence or requested to reschedule the hearing, so the Board deems his hearing request withdrawn.  38 C.F.R. §§ 20.700(e), 20.702(d), 20.704(d) (2013).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Before the Board can address whether new and material evidence has been received to reopen this claim for service connection for bilateral hearing loss, additional VA treatment records must be obtained and the claims file returned to the December 2010 VA compensation examiner for supplemental comments.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran identified a November 2009 VA hearing examination as being pertinent to this appeal.  This record is not however in his claims file, either the physical or electronic ("Virtual VA") portion of it; therefore, this additional record must be obtained.

Because this additional record is in the custody of a Federal department or agency, namely VA, the attempts to obtain it are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain this record as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain this additional record.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of this additional record, return the claims file to the VA audiologist who examined the Veteran in December 2010; if she is unavailable, arrange for another audiologist to review the file.

The audiologist, whoever designated, is asked to clarify the opinion and rationale previously offered.  With regards to the Veteran's hearing loss and tinnitus, the examiner noted both conditions were not evident during the Veteran's service and, in particular, during his separation examination.  But although there was no evidence of either disorder until after service, 

the examiner opined the current tinnitus was as likely as not the result of the acoustic trauma the Veteran had sustained during his service, while conversely concluding that his hearing loss was less likely than not related to that acoustic trauma.  So given the similar medical history, the examiner must discuss why a delayed-onset of tinnitus is possible but not also hearing loss.

This discussion of the medical basis or bases of the opinion therefore is essential.  Thus, the examiner must cite evidence in the file supporting conclusions and perhaps also some medical authority for disassociating hearing loss, but not also tinnitus, from service when there has been this delayed-onset of both.

3.  Then readjudicate this claim in light of this and all other evidence of record.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



